EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marquez on 11/18/21.

The application has been amended as follows: 

In original claim 15, line 1, the dependency has been changed from cancelled original claim “10” to original claim –12--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675